 

 

—

Form PM-9E c r

5 MILWAUKEE POLICE DEPARTMENT
MEMORANDUM

Date: November 12, 2015 =
TO: Chief of Police, Eward FLYNN

FR: Detective Shannon Lewandowski | FIRE

 

RE: Allegation of untruthfulness and Threats

 

On December 6, 2014, I wrote a memorandum to members of the Command Staff, including the
Chief of Police, Edward Flynn. Other than the fact that Lieutenant of Police Sean Hanley
reported that the memorandum was filled with spelling errors, nothing else in the memorandum
that he wrote on December 7, 2014 was truthful.

I paid for my personnel file, and located the memorandum written by Lieutenant of Police Sean
Hanley, plagued with intentional false statements (See Attached Memo).

The contents of the memorandum are jaded to Lieutenant Sean Hanley’s personal opinion and
not about the truth as I explained to him in his office. It is true, that now retired Lieutenant
Michael Schmitz was in the office as a witness; however, Retired Lieutenant of Police Michael
Schmitz stated that he agreed with what I did, and that I had the courage to do something and not
sit back.

The memo I wrote was not a complaint about the “secrecy” around Metro’s investigations. I was
a Detective in the Metro Division, and J am quite familiar about the need for such reports to be
confidential. My complaint was expressed quite clearly in the counseled meeting that this
department had not communicated a wanted suspect to its officers, when the public was already
alerted through media outlets to be aware of a suspect. My goal was an exigent one, not only to
keep the public safe, but the officers that serve them.

The memo specifically was about the capture of Anthony BRADLEY B/M 01/17/1972, after he
killed his wife Karen BRADLEY B/F 11/06/1981 by shooting her in the temple (IR# 14 339
0017, 14 346 0110), Homicide M5279. There were no updates or any mention about this
incident on roll-call. There was no warrant in the system for Anthony BRADLEY. No
Temporary Felony Want, not even a mere Investigative Alert. I could not even effectuate an
arrest on “Good Faith” since I had NOTHING to go on, not even the Face of the Original.
Before writing that memo, I had exhausted every avenue to get the proper information to do the
right thing by this community, with no cooperation from within.

Lieutenant Sean Hanley reported that I apologized for my actions for writing the Chief of Police
Edward FYNN, however, that is not true. I did not apologize, nor did I agree that I violated the

Chain of Command.
EXHIBIT
=ene-={44)

 
     

On December 6, 2014, I began my shift at 8pin at DiStrict Three, located at 2333 N 49th St. A
short time into my shift, a Confidential Informant called and informed me the location of
Anthony Bradley. I had been off of work days prior, and did not know who that was. I located
him on the Crimes Computer, ran his name, and no warrant was in the system. I called the
informant back to make sure that he had the correct information. The informant sent me a
recording he took from the television that was currently televising the capture and warning of
this person. Additionally, I also received information from another individual that was
concerned about her safety as Anthony BRADLEY had called the business Jimmy John’s in
Wauwatosa WI. where he was last employed, to schedule a time that morning to pick up his last
paycheck.

 
       
   
   
   
   
    

Fearing for the safety of so many, I called both Lieutenant of Police Sean Hanley and Lieutenant
of Police Paul Lough. The only return call I received was from Lieutenant Sean Hanley who
informed me that he was busy at a shooting. I exhausted every avenue that I knew, while being
updated about the suspect’s location. I contacted the Wauwatosa Police Department and the
Milwaukee County Sheriff, and read the reports to them. I went to the Metro Division in attempt
to notify them, although was not allowed inside. I notified the District Three AGU's and District
Three Roll Call regarding. I understand that the Supervisors in Central Division believed that
they are infallible, but I weighed the perceived threat, took the oath I made to protect my
community, and made the decision to get help by writing an email in a high priority situation.
Help is what was received, and what should have been completed, finally was. However,
Anthony BRADLEY was not located that day, but five days later where he took his own life
upon arrival of the Police, at the very spot that I was told he would be located.

   
      
   
   
   
   
   
   
   
   
     
 

The media was used to assist the Police, to broaden the capabilities of the public to be informed,
providing safety recommendations, and to assist in the arrest. I believed that if the continual play
on the media about this case demanded prompt action, the situation at least demanded a remedy

just as important and prompt. I just could not get the help.

 
   
   
     
 

I am also aware of the Chain of Command that is a clear line of authority from the Chief of
Police to every member that facilitates effective decision making and communication. I also do
recognize and respect the chain of command in all official actions as designated in the order of
rank. I believed that this was a certain instance that the chain of command should be bypassed.
In doing so, as a member, I was prepared to justify the departure of the normal procedures.
Approximately one hour after sending the email, I was ordered into the office and verbally
reprimanded by Lieutenant of Police Sean Hanley who wanted me to apologize, yet he was not
clear to whom. I stated that I stood by what I did, because since the email, the exigency of the
matter was handled as so.

 
     
   
   
   
     
     
 

The unsatisfactory performance, the lack of sufficient competency to properly perform their
duties of their position was the failure. Not the fact that I was able to find the errors. The failure
to carry out the necessity and blaming the “clerk” for not putting the “Want” in the system was
not foremost of importance. Furthermore, the lack of truthfulness and good judgment, the
avoidance of liability (against the City if Milwaukee or the Department) was overlooked. The
failure to recognize the exposure and the ultimate safety of all involved.

      
   
   
     
 

What was addressed was my conduct, which was honest, caring and aggressive in fixing the
dangerous problem. This was twisted to reflect my judgement instead addressing the error as a
team. My goal was to effectuate an arrest in a manner that can reflect most favorably on the
community and the department. 1
sm ----144

    
     
          

   

ase 2:16-cy-01089- L) iled O6 Y_ Page
 
     
 

There were nine Detectives from Metro working on this case, at the time; the Face of the
Original was not completed. In search of answers, I could not get an answer at the door of
Metro, or via the phone, nor from the other avenues which I exhausted.

    
 
 

  

I would appreciate the truthfulness or lack thereof regarding the memorandum that Lieutenant of
Police Sean Hanley submitted to my file, and have it immediately removed.

 
     
 

Additionally, several days after December 6, 2014, I was confronted in the hall of District Three
by Lieutenant of Police Johnny SGRIGNUOLI who informed me that I was to NEVER write the
Chief of Police again, that T made him look bad, that I needed to watch my step and never cross
him again, or it will be my career. Shortly after these threats, more acts of retaliation and
intimidation began. I submitted a memorandum regarding those threats, and they have never
been addressed. Additionally, the memorandum that I wrote is not in my file.

 
     
   
   
     
 

I called Internal Affairs about several missing memorandums from within my file, I was
informed that not all memorandums make it to your file. If there is an area that is kept separate
from other department records, where access to them is limited, then I would like that

information so that I know that the complaints or memorandums that I have filed over the years
have been maintained.

 
     
   
   

  

There are several situations that are difficult, unfair, and when I and other women have to suffer
the consequences and become the scapegoat for the supervisors who cannot perform duties, it
has become a hostile work environment.

    
   

  

For example, Officer Amy Stolowski of Sensitive Crimes Division was recently demoted from
her position as a Detective at Sensitive Crimes. Amy became once again the scapegoat for her
male supervision, which is Lieutenant Justin Carloni. Lt. Carloni signed a "Suspect Want" that
Officer Stolowski completed right next to the status of the case at the District Attorneys office.
The failure was not in the officer/detective, the failure was in the Lieutenant. Additionally, the
suspect was "Wanted" via the "suspect want for ten days prior to anyone in the warrant squad
searching for him. The IR# for these cases are the following: 15 103 0172, 15 197 0152.

 
     
   
      

Additionally, a male detective of the same division did less in regards to locating a suspect rapist,
and subsequently there were more victims (Detective Brenden Dolan). Officer Stolowski placed
an "Want" on her suspect. A suspect "Want" holds the same arrest powers as a Temporary
Felony Want. Although it is not useful out of jurisdiction, the suspect had an arrestable VOP
(Violation of Parole), so no matter where he was located, (in or out of state) any officer, in any
jurisdiction, who would have come across the suspect, would have the writ permitting his arrest.

    
   
   
     
   

  

The damage is from the lack of leadership of the Lieutenant, specifically Justin Carloni, not that
of Officer Amy Stolowski. Detective Brendan Dolan handled a similar case which was
supervised by Lieutenant Justin Carloni once again, and Dolan failed in his duties, yet continues
to hold his position as a Detective, as does Carloni, holding his position as a Lieutenant. Perhaps
the complete fault lies in the leadership, or lack of training by the leadership. Either way,
another female was treated unfairly.

 
   
   
   
   
     
 

Lieutenant Justin Carloni was also supervised by Captain James Shepard who subsequently was
transferred from Sensitive Crimes to Internal Investigations during this critical time. Once again,
a female is the scapegoat for broader failures of our police department, and those in higher rank
who are supposed to have a higher degree of responsibility, just get transferred. Just as
Lieutenant of Police Johnny Sgrignuoli after he threatened me, or when Lieutenant Sean Hanley

oT 1442

ase 2:16-cv-01089-WED Filed 06/21/19 Page 3 of 8 Document 86-30

 
     
   
      
lied in memos, or Captain Thomas Stigler was caught under-handedly fixing paperwork, or
Sergeant Klien at IAD.

Internal Investigations are supposed to uncover the truth about the misconduct without damaging
innocent employees. Additionally, improperly conducted investigations damage morale, destroy
community trust, destroys reputations of innocent scapegoats, and unneccessary costly civil suits.
The Milwaukee Police Department's Internal Affairs does not in my opinion grasp those
legalities, instead they cover -up for those in rank. Is it not about time that cops stop
investigating cops? Miami in 2014, an incident involving a lieutenant who was being
investigated. That lieutenant in that district was transferred to a special investigation unit, a top-
secret unit that works in partnership with the state and federal agencies. A position that is
considered a promotion by officers, even though they say it is a lateral transfer. The double
standards are many, and the same is done here. Captain Shepherd and Lieutenant Carloni failed,

and a female subordinate was demoted.

Attached are the reports from the Internal Investigation of the accident from January 19, 2015. I
was informed on November 3, 2015, by the Fire and Police Commission that an independent
investigator, Ms. Anna Pepeinjak would be contacting me in regard to my claim. (I reported on
October 14, 2015). It is now ten days later and I have not heard from her.

Respectfully submitted,

Detective Shannon Lewandowski
012860

woo --1448

9 _Paqe 4 or 8 _ Document 86-30

 
I am not happy - Outlook Web App, light version . . Page 1 of 2

 

Kecresoft
Outlook Web App | Type here to search j Entire Mailbox | - * Privacy ade £] Options oe Sign out

 

 

 

 

 

 

 

 

 

 

 

 

~, Mail i= Reply} % Reply All La Forward 23) XK) | Cg dunk! | Close} avy
3} Calendar Tam not happy
_ Lewandowski, Shannon
S=| Contacts | Sent: Sunday, December 7, 2014 8:50 PM
_ £ To: — Sgrignuoli, Johnny; Lough, Paul: Flynn, Edward; Hanley, Sean; Smith, Jason; Armbruster, |
“al Deleted Items (11) Kevin |
<Al Drafts [10] 1:
SB tynor (25) Today on December 6, I received a call from an
“Junk E-mail informant regarding the homicide that is televised
on on the news; ANTHONY BRADLEY B/M 01-17-72, who is
“<4 Sent Items

wanted for a homicide of his wife.
Click to view ail folders
eevee ¥ I have not watched the news becasue I have been very

busy and was not aware of this incident.
—i pics (9)

i warrants, templates I then looked up his name, had console run the ONLY

on Fold Anthony BRADLEY in our system only to find that a
Sa MNSTAGE PONIES + Anthony BRADLEY had eluded officers, and nothing
about a homicdie.

I brought this information to the D3 AGU officers
and they did know about the case and stated that he

:
-
ig wanted.

However I ran his name on Console, thorugh Tiburon
and of course, I nor any other officer can see
Metro's reports. Not even the face. Not even the
incident.

I then have console run the same name without
birtthdate and found that ther is no WANT, no temp
felony, no suspect card not even an investigative
want for this guy.

This guy is ARMED and Dangerous and is apparently
all over the news.

The public has the information that I cannot even
find on the computer becasue all of Metros info is
so secret.

He also has a recent case of fighting and eluding
officers on the traffic stop and there is no WANT
in the system for even that. ,

I look incompetent as a Detective/officer when I

owe ef = 4
Case 2:16-cv-01089-WED Filed 06/21/19 Page 5of8 Document 86-30
https://outlook.office365.com/owa/?ae=Item&t=IPM.Note&id=RegAAAA AemH™%2fFhXs... 12/7/2014
‘Tam not happy - Outlook Web App, light version Page 2 of 2

° ‘ye

‘ ‘

cannot even confirm that the person is wanted and
that there is a case for him for a homicide.

Additonally this suspect is supposed to be at a
location in the morning at 7am and I have nothing to
go on.

I am not happy becasue I feel as though not only am
I in danger, the public, but any other officer that
is seeking him or might come across him accidently.

The only WANT in the system for him is a VOP.

Why is he all over the news and no WANT is in the
system?

Why can I not see the reports, not even the FACE?
Why does the news have more information than I do?

This person is to be between 6am- and whenever on
12-08-14, at Jimmie Johns to pick up his check which
is on Hwy 100 in Tosa. I cannot even give the Tosa
cops heads up or our warrant squad becasue there is
NOTHING in the system. I had him run in three
different consoles to make sure that they were not
making an error. Nothing. This case apparently
occurred on 80th and Bender.

Soimeone tell me what to do. I am not happy.
a>

Connected to Microsoft Exchange

"791445

Case 2:16-cv-01089-WED Filed 06/21/19 Page 6 of 8 Document 86-30
https://outlook.office365.com/owa/?ae=Item&t=IPM.Note&id=RgAAAAAemH%2fFhXs... 12/7/2014
 

Form PM-9E
41/09

| MILWAUKEE POLICE DEPARTMENT
MEMORANDUM

 

Date: Sunday, December 07, 2014

FR: Sean HANLEY, Police Lieutenant

 

cc:

RE: Shannon Lewandowski (PS#012860)

This report is typed by Lt. Sean HANLEY, assigned fo CID, late power shift.

On Sunday, December 07, 2014 at 8:50PM, | received an e-mail from Det. Shannon Lewandowski
tiled “Il am not happy.”

The contents of this e-mail are, in summary, 2 complaint with the policy of secrecy around Metro’s
investigations. The e-mail is also plagued with misspellings.

This e-mail was sent by Det Lewandowski to others besides myself, namely; Lt Paul Lough, Lt, Kevin
Armbruster, Lt. Johnny Sgrignuoli, Captain Jason Smith and Chief Edward Flynn.

Including the Chief of Police in this e-mail represents an extreme breach of the chain of command.

Acting Captain, Lt. Sgrignuoli directed me to counsel Det. Lewandowski regarding this matter.

On Sunday, 12-07-2014, at approximately. 10:35PM, | called Det Lewandowski into the Lieutenant's
office in District 3, and with Lt. Michael Schmitz as a wiiness, | counseled Det. Lewandowski regarding
this e-mail. | informed her at the beginning of our meeting that this was a formal counseling session.

Upon calling her into the office she stated “I know | should have used spell check and | know | violated
d the Chain of Command.” | discussed with her how inappropriate the e-mail was. She said she was sorry
E for any headaches she caused us but she knows what she is doing and actepts full responsibility for her
A actions. She said she knows if she brought her concerns to Lt. Lough or me we would have handled them

appropriately but she was frustrated and decided send the e-mail instead.
| informed her that any further e-mails to the Chief would result in Internal Investigations and she is to
adhere to the chain of command in the future.
She asked how she could apologize for her actions and | told her | would convey her apology in the
_ Memorandum | would be filing regarding this counseling session.

TO: Johnny SGRIGNUOLI, Captain of Police ~
|

 

CAPTAIN OF POLICE
CENTRAL COMMAND

Received. LOA F204 — Respectfully submitted,
Referred _</e Ac" C8 O° Sa AIC “WA
py OH SeAr Seis NC Seo ANLEY

 

 

YY tT) Police Lieutenant
Rah wate wb ars ree ‘
Seren bes = CID, Late Power Shift me = P
ce LAD ~"1446

Case 2:16-cv-01089-WED Filed 06/21/19 Page 7 of 8 Document 86-30

 
| Form PM-SE
11/09 -

MILWAUKEF POLICE DEPARTMENT
MEMORANDUM

 

Date: Sunday, December 07, 2014
TO: Johnny SGRIGNUOLI, Captain of Police
FR: Sean HANLEY, Police Lieutenant

cc:

RE: Shannon Lewandowski (PS#012860)

 

This report is typed by Lt. Sean HANLEY, assigned fo CID, late power shift.

On Sunday, December 07, 2014 at 8:50PM, | received an e-mail from Det. Shannon Lewandowski
titled “l am not happy.”

The contenis of this e-mail are, in summary, a complaint with the policy of secrecy around Metro’s
investigations. The e-mail is also plagued with misspellings.

This e-mail was sent by Det. Lewandowski to others besides myself, namely, Lt Paul Lough, Lt Kevin
Armbruster, Lt. Johnny Sgrignuoli, Captain Jason Smith and Chief Edward Flynn.

Including the Chief of Police in this e-mail represents an extreme breach of the chain of command.

Acting Captain, Lt Sgrignuoli directed me to counsel Det. Lewandowski regarding this matter.

On Sunday, 12-07-2014, at approximately. 10:35PM, | called Det. Lewandowski into the Lieutenant's
office in District 3, and with Lt. Michael Schmitz as a witness, | counseled Det. Lewandowski regarding
this e-mail. | informed her at the beginning of our meeting that this was a formal counseling session.

Upon calling her into the office she stated “I know | should have used spell check and | know | violated
the Chain of Command.” | discus$ed with her how inappropriate the e-mail was. She said she was sorry
for any headaches she caused us but she knows what she is doing and actepts full responsibility for her
actions. She said she knows if she brought her concerns to Lt. Lough or me we would have handled them
appropriately but she was frustrated and decided send the e-mail instead.

| Informed her that any further e-mails to the Chief would result in Internal Investigations and she is to
adhere to the chain of command in the future.

She asked how she could apologize for her actions and | told her 1 would convey her apology in the
Memorandum | would be filing regarding this counseling session.

CAPTAIN OF POLICE
GENTRAL COMMAND

* SOLD faut Respectiully submitted,
Received., Aye Ke Tr Ze 7 BotO 0 i
Referred - oly A 1 C ; LA
By__¢" seh SEEIC AN 7) Sean HANLEY
UY Police Lieutenant

 

ce ZAD CID, Late Power Shift “me ee 1 4 4 7

Case 2:16-cv-01089-WED Filed 06/21/19 Page 8 of 8 Document 86-30

 
